Exhibit 10.28
 
CONSENT AND EXCHANGE AGREEMENT


This Consent and Exchange Agreement (the “Agreement”) is made as of this 15 day
of September 2014, by and among CorMedix Inc., a Delaware corporation (the
“Company”), and the undersigned holders (the “Holders”) of (i) all of the
outstanding shares (the “Existing Series C-3 Stock”) of the Company’s non-voting
convertible Series C-3 preferred stock (the “Series C-3 Preferred Stock”), and
(ii) all of the outstanding warrants to purchase common stock, $0.001 par value,
of the Company (the “Common Stock”) issued by the Company on January 7, 2014
(the “January 2014 Warrants”).


RECITALS


WHEREAS, the Certificate of Designation of the Series C-3 Preferred Stock and
the January 2014 Warrants contain dividend and anti-dilution provisions that
create derivative accounting issues for the Company;


WHEREAS, the Company and the Holders wish to amend and restate Certificate of
Designation of the Series C-3 Preferred Stock, and to amend and restate the
January 2014 Warrants to remove such dividend and anti-dilution provisions,
among others;


WHEREAS, Section 9 of the January 2014 Warrants requires the consent of any
holder to amend the terms thereof;


WHEREAS, Section 4 of the Certificate of Designation of the Series C-3 Preferred
Stock requires the consent of a majority of the outstanding shares of each of
the Existing Series C-3 Stock to amend the Certificate of Designation of the
Existing Series C-3 Stock;


WHEREAS, the Holders, among them, own all of (i) the outstanding shares of
Existing Series C-3 Stock, and (ii) the January 2014 Warrants, and desire to
amend and restate the Series C-3 Preferred Stockand the January 2014 Warrants as
provided herein; and


WHEREAS, the Company and each Holder now desire to exchange the January 2014
Warrants for Amended January 2014 Warrants for a number of shares exercisable
into the number of shares subject to the January 2014 Warrants held by the
respective Holder.


WHEREAS, the execution and delivery of this Agreement by the Company and the
Holders and the transactions contemplated hereby are being made in reliance upon
the exemption from registration provided by Section 3(a)(9) of the Securities
Act of 1933, as amended (the “1933 Act”).


AGREEMENT


NOW, THEREFORE, IT IS RESOLVED, in consideration of mutual covenants herein
contained and other good and valuable consideration, the mutual receipt and
legal sufficiency of which are hereby acknowledged, the undersigned hereby agree
as follows:


1. Amendment and Restatement of the Series C-3 Preferred Stock Certificate of
Designation. The Certificate of Designation of the Series C-3 Preferred Stock of
the Company will be amended and restated as set forth in Exhibit A hereto.


2. Amendment and Restatement of the January 2014 Warrants. The January 2014
Warrants will be amended and restated as set forth Exhibit B hereto (the
“Amended January 2014 Warrants”, also referred to collectively as the “Existing
Warrants”).


3. Exchange of Warrants.  Subject to satisfaction of the conditions set forth in
Section 12 hereof, effective as of the date that all of the conditions to the
Holders obligations to consummate the transactions contemplated hereby are
satisfied or waived by the Holders (the “Effective Date”), (a) each Holder
hereby agrees to exchange the January 2014 Warrants held by it for Amended
January 2014 Warrants (the Amended January 2014 Warrants are referred to
collectively herein as the “Exchange Warrants”), and (b) the Company hereby
agrees to issue such Amended January 2014 Warrants to the Holder.  Subject to
the foregoing conditions, the Company and each Holder agree that, as of the
Effective Date, the Existing Warrants shall cease to be outstanding and shall
represent the right to receive, upon surrender of the Existing Warrants to the
Company at its principal office, the Exchange Warrants.  On the Effective Date,
the Company will issue the Exchange Warrants for which such Existing Warrants
were exchanged. The Existing Warrants, from and after the Effective Date, shall
be deemed to have been cancelled and shall represent the right of the Holder to
receive the Exchange Warrants.


4. Release of Obligations under the Existing Warrants; Survival of Certain other
Obligations.  Each Holder hereby agrees and acknowledges that the issuance of
the Exchange Warrants to the Holder as set forth herein shall and does fully
satisfy and extinguish any and all obligations or liabilities of the Company
under the Existing Warrants.  As of the Effective Date, the Company and each
Holder hereby further agree that the January 2014 Warrants hereafter shall
represent only the right to receive the Amended January 2014 Warrants, all as
set forth herein.  Notwithstanding the foregoing, no Holder releases the Company
from any of its covenants, obligations or agreements under, and the following
agreement shall continue to be in full force and effect and is hereby ratified
and confirmed in all respects, the Securities Purchase Agreement, dated January
7, 2014 (the “SPA”), including, without limitation, Article 4 thereof, all of
such covenants, obligations and agreements to survive the exchange of the
Existing Warrants contemplated hereby in accordance with their terms.  With
respect to periods after the Effective Date, all of such covenants, obligations
and agreements under Article 4 of the SPA that are to be in effect so long as
the Amended January 2014 Warrants and the underlying shares (the “Underlying
Shares”) are owned by a Holder shall be deemed to be amended mutatis mutandis to
remain in effect so long as any Exchange Warrants and any Underlying Shares are
owned by such Holder.  In addition, for the avoidance of doubt, nothing
contained herein constitutes a waiver or release of any breach by the Company of
the Existing Warrants or the SPA prior to the date hereof.


 
1

--------------------------------------------------------------------------------

 
5. Disposition of Existing Warrants.  The Holder agrees to deliver the Existing
Warrants to the Company for cancellation as soon as practical following the
Effective Date.  If any of the Existing Warrants shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the Holder claiming
such security to be lost, stolen or destroyed, in form satisfactory to the
Company, the Company shall issue the Exchange Warrants that the Holder is
entitled to receive pursuant to this Agreement; provided, however, that the
Company may in its discretion and as a condition precedent to the issuance
thereof, require the Holder to provide the Company with an indemnity agreement,
in form satisfactory to the Company, against any claim that may be made against
the Company with respect to the security alleged to have been lost, stolen or
destroyed.


6. Representations and Warranties of the Company.  The Company represents,
warrants and covenants to the Holders as follows.


(a) Each of the Company and its Subsidiaries (as defined below) are entities
duly organized and validly existing and in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted and as presently proposed to be conducted. Each of the Company
and each of its Subsidiaries is duly qualified as a foreign entity to do
business, and is in good standing, in every jurisdiction in which its ownership
of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or (iii) the authority or ability of the
Company to perform any of its obligations hereunder. Other than its
Subsidiaries, there is no Person in which the Company, directly or indirectly,
(i) owns any of the capital stock or holds an equity or similar interest or (ii)
controls or operates all or any part of the business, operations or
administration of such Person.  A “Subsidiary” means any Person (as defined in
the Exchange Warrants) in which the Company, directly or indirectly, (i) owns
any of the outstanding capital stock or holds any equity or similar interest of
such Person or (ii) controls or operates all or any part of the business,
operations or administration of such Person, and all of the foregoing. As of the
date of this Agreement, the Company has no Subsidiaries other than CorMedix
Europe GmbH.


(b) The Company has the requisite power and authority to enter into and perform
its obligations under this Agreement and to amend the Certificate of Designation
(as defined herein) and issue the Exchange Warrants in accordance with the terms
hereof.  The execution and delivery of this Agreement by the Company, and the
consummation by the Company of the transactions contemplated hereby (including,
without limitation, the filing of the Certificatesof Designation and the
issuance of the Exchange Warrants) have been duly authorized by the Company’s
board of directors and (other than  filings as may be required by applicable
federal and state securities laws regarding the issuance of the Exchange
Warrants), no further filing, consent or authorization is required by the
Company, its board of directors or its stockholders or other governing body.
This Agreement has been and the other documents or instruments to be delivered
on or prior to the Effective Date will be duly executed and delivered by the
Company, and upon such execution will constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
 
(c) The issuance of the Exchange Warrants and the Underlying Shares have been
duly authorized and upon issuance in accordance with the terms of this Agreement
shall be validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, taxes, liens, charges and other encumbrances with
respect to the issuance thereof.  The Company shall have reserved from its duly
authorized capital stock as of the Effective Date number of Underlying Shares
(determined without taking into account any limitations on the exercise of the
Exchange Warrants set forth therein). Upon exercise in accordance with the
Exchange Warrants, the Underlying Shares, when issued, will be validly issued,
fully paid and nonassessable and free from all preemptive or similar rights,
taxes, liens, charges and other encumbrances with respect to the issue thereof,
with the holders being entitled to all rights accorded to a holder of Common
Stock.  The offer and issuance by the Company of the Exchange Warrants and the
Underlying Shares are exempt from registration pursuant to Section 3(a)(9) of
the 1933 Act.
 
(d) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby
(including, without limitation, the issuance of the Exchange Warrants and the
Underlying Shares and the reservation for issuance of the Exchange Warrants and
the Underlying Shares as contemplated under Section 10(c) above) will not (i)
result in a violation of the Company’s certificate of incorporation or other
organizational documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or bylaws of the Company or any
of its Subsidiaries, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of the NYSE
MKT (the “Principal Market”) and including all applicable federal laws, rules
and regulations) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected except, in the case of clause (ii) or (iii) above, to the extent
such violations that could not reasonably be expected to have a Material Adverse
Effect.
 
(e) Neither the Company nor any Subsidiary is required to obtain any consent
from, authorization or order of, or make any filing or registration with (other
than any filings as may be required by any federal and state securities laws),
any Governmental Entity (as defined in the SPA) or other self-regulatory
organization or body or any other Person in order for it to execute, deliver or
perform any of its respective obligations under or contemplated by this
Agreement or the Certificate of Designation (as defined herein) (collectively,
the “Transaction Documents”), in each case, in accordance with the terms hereof
or thereof.  All consents, authorizations, orders, filings and registrations
which the Company or any Subsidiary is required to obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the Effective
Date, and neither the Company nor any of its Subsidiaries are aware of any facts
or circumstances which might prevent the Company or any of its Subsidiaries from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents.
 
(f) For the purposes of Rule 144, the Company acknowledges that the holding
period of the Exchange Warrants may be tacked onto the holding period of the
Existing Warrants and the Company agrees not to take a position contrary to this
Section 6(f).
 
 
2

--------------------------------------------------------------------------------

 
(g) The Company is not now, and following the Effective Date will not be, liable
for any brokerage, finder’s or solicitation fees or commissions with respect to
the transactions contemplated by this Agreement.
 
(h) Immediately after the consummation of the transactions contemplated by this
Agreement and the transactions contemplated by the agreements cited in Sections
9(a)(2) and 9(a)(3), the Company will be in compliance with Sections 1003(a)(i)
and 1003(a)(ii) of the continued listing standards of the NYSE MKT, and the
Company will have no financial instruments on its balance sheet that must be
accounted for as derivative liabilities other than shares of the Company’s
non-voting convertible Series C-3 preferred stock and common stock purchase
warrants issued by the Company on January 7, 2014 held by entities or
individuals who do not enter into the Agreement cited in Section 9(a)(3).


(i) The Company makes the same representations and warranties to the Holder as
are set forth in Sections 3(j) through (ff), Sections 3(hh) through 3(ll), and
Sections 3(nn) through (oo) of the SPA, except as set forth in Section 6(j)
hereof and as may have been updated by the Company’s filings made pursuant to
the 1934 Act (as defined below), as if such representations and warranties were
set forth in this Agreement.
 
(j)           As of August 26, 2014, the authorized capital stock of the Company
consists of (i) 80,000,000 shares of Common Stock, of which, 22,110,506 are
issued and outstanding and 21,876,059 shares are reserved for issuance pursuant
to securities exercisable or exchangeable for, or convertible into, shares of
Common Stock (including all outstanding preferred shares), and (ii) 2,000,000
shares of preferred stock, of which (iii) 761,429 shares of non-voting
convertible Series A Preferred Stock are authorized and none of which are issued
and outstanding, (iv) 454,546 shares of non-voting convertible Series B
Preferred Stock are authorized and 454,546 shares  of which are issued and
outstanding, (v) 150,000 shares of non-voting convertible Series C-1 Preferred
Stock are authorized and none  of which are issued and outstanding, (vi) 150,000
shares of non-voting convertible Series C-2 Preferred Stock are authorized and
150,000 shares  of which are issued and outstanding, (vii) 200,000 shares of
non-voting convertible Series C-3 Preferred Stock are authorized and 192,000
shares  of which are issued and outstanding, (viii) 57,400 shares of non-voting
convertible Series D Preferred Stock are authorized and 57,400 shares  of which
are issued and outstanding, and (ix) 55,214 shares of non-voting convertible
Series E Preferred Stock are authorized and 55,214 shares  of which are issued
and outstanding.  No shares of Common Stock or Preferred Stock are held in
treasury.  All of such outstanding shares are duly authorized and have been, or
upon issuance will be, validly issued and are fully paid and nonassessable.  An
aggregate of 560,083 shares of the Company’s issued and outstanding Common Stock
on the date hereof are as of the date hereof owned by Persons who are
“affiliates” (as defined in Rule 405 of the 1933 Act and calculated based on the
assumption that only officers, directors and holders of at least 10% of the
Company’s issued and outstanding Common Stock are “affiliates” without conceding
that any such Persons are “affiliates” for purposes of federal securities laws)
of the Company or any of its Subsidiaries. To the Company’s knowledge, as of the
date hereof, no Person owns 10% or more of the Company’s issued and outstanding
shares of Common Stock (calculated based on the assumption that all convertible
securities, whether or not presently exercisable or convertible, have been fully
exercised or converted (as the case may be) taking account of any limitations on
exercise or conversion (including “blockers”) contained therein without
conceding that such identified Person is a 10% stockholder for purposes of
federal securities laws).
 
(k)           After giving effect to the transactions contemplated by this
Agreement and by the consent and exchange agreements referred to in Sections
9(a)(3) and Sections 9(a)(4) hereof (the “Other Exchange Agreements”), the
Company has sufficient authorized shares of Common Stock to issue upon the
conversion of all Existing Series C-3 Stock, all outstanding shares of the
Company’s Series C-2 Preferred Stock, Series D Preferred Stock and Series E
Preferred Stock, and the exercise of all Existing Warrants and all outstanding
warrants that are the subject of the Other Exchange Agreements.
 
(l)           The Company received the approval of its stockholders on February
28, 2014 and the approval of the NYSE MKT, by letter dated April 1, 2014, to the
issuance of shares of Common Stock in connection with the conversion of the
Existing Series C-3 Stock, all outstanding shares of the Company’s Series C-2
Preferred Stock, Series D Preferred Stock and Series E Preferred Stock, and the
exercise of all Existing Warrants and all outstanding warrants that are the
subject of the Other Exchange Agreements, including as may b e increased dye to
anti-dilution provisions, should such issuance exceed the 20% threshold set
forth in NYSE MKT Rule 312.03(c).
 
7. Representations and Warranties of the Holders.  Each Holder represents,
warrants and covenants to the Company as follows.
 
(a) All action, corporate or otherwise, on the part of the Holder, and its
officers, directors, and shareholders or partners, as the case may be, necessary
for the authorization, execution and delivery of this Agreement and the
performance of all obligations of the Holder hereunder, has been taken or will
be taken prior to the Effective Date and this Agreement, when executed,
constitutes the valid and legally binding obligation of the Holder, enforceable
against the Holder in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).  The execution and delivery of this Agreement will not
conflict with, or result in a breach of any of the terms of, or constitute a
default under, the charter, bylaws or other organizational documents of the
Holder.
 
(b) The Holder owns the Existing Warrants free and clear of any liens (other
than the obligations pursuant to this Agreement and applicable securities laws).
 
8. Covenants.  On or before 9:00 a.m., New York time, on the first (1st)
Business Day following the date of this Agreement, the Company shall file a
Current Report on Form 8-K describing all the material terms of the transactions
contemplated hereby (the “8-K Filing”) in the form required by the Securities
Exchange Act of 1934, as amended (the “1934 Act”).  From and after the issuance
of the 8-K Filing, the Company shall have disclosed all material, non-public
information (if any) delivered to the Holder by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated hereby.
 
 
3

--------------------------------------------------------------------------------

 
9. Closing Conditions.
 
(a) Holder’s Closing Conditions.  Each Holder’s obligations to consummate the
exchange of the Existing Warrants and the other transactions contemplated hereby
are subject to satisfaction or waiver, in the discretion of the Holder, of the
following conditions:
 
(1)  
The Company shall have executed and delivered to the Holders this Agreement.

 
(2)  
The Company shall have filed with the Secretary of State of the State of
Delaware the Amended and Restated Certificate of Designation for the Series C-3
Preferred Stock (the “Certificate of Designation”) in the form attached as
Exhibit A hereto.

 
(3)  
The Company shall have entered into and completed the transactions contemplated
in that Consent and Exchange Agreement, dated of even date herewith, by and
among the Company and the holders of (i) the shares of the Company’s non-voting
convertible Series C-2 preferred stock, Series D preferred stock, and Series E
preferred stock, and (ii) the common stock purchase warrants issued by the
Company on May 30, 2013 and October 22, 2013.



(4)  
The Company shall have entered into and completed the transactions contemplated
in that Consent and Exchange Agreement, dated of even date herewith, by and
among the Company and the holders of the common stock purchase warrants issued
by the Company on March 10, 2014.



(b) Company Closing Conditions.  The Company’s obligation to consummate the
exchange of the Existing Warrants and the other transactions contemplated hereby
are subject to satisfaction or waiver, in the discretion of the Company, of the
following conditions:
 
(1)  
Each Holder shall have executed and delivered to the Company this Agreement.

 
10. Taxes.  Each Holder has reviewed with its own tax advisors the federal,
state, local and foreign tax consequences of the transactions contemplated by
this Agreement.  Each Holder is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  Each Holder
understands that it (and not the Company) shall be responsible for the Holder’s
own tax liability that may arise as a result of the transactions contemplated by
this Agreement.


11. Miscellaneous.
 
(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
 
(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.”  The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
 
 
4

--------------------------------------------------------------------------------

 
(d) Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(e) Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and the instruments
referenced herein and therein supersede all other prior oral or written
agreements between the Holders, the Company, its Subsidiaries, their affiliates
and Persons acting on their behalf solely with respect to the matters contained
herein and therein, and this Agreement, the other Transaction Documents, the
schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein contain the entire understanding of the parties
solely with respect to the matters covered herein and therein; provided,
however, except as specifically set forth herein, nothing contained in this
Agreement or any other Transaction Document shall (or shall be deemed to) (i)
have any effect on any agreements a Holder has entered into with, or any
instruments a Holder has received from, the Company or any of its Subsidiaries
prior to the date hereof with respect to any prior investment made by such
Holder in the Company or (ii) waive, alter, modify or amend in any respect any
obligations of the Company or any of its Subsidiaries, or any rights of or
benefits to a Holder or any other Person, in any agreement entered into prior to
the date hereof between or among the Company and/or any of its Subsidiaries and
a Holder, or any instruments such Holder received from the Company and/or any of
its Subsidiaries prior to the date hereof, and all such agreements and
instruments shall continue in full force and effect. Except as specifically set
forth herein or therein, neither the Company nor a Holder makes any
representation, warranty, covenant or undertaking with respect to such matters.
For clarification purposes, the Recitals are part of this Agreement. No
provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and each Holder.  No waiver shall be effective
unless it is in writing and signed by an authorized representative of the
waiving party.  As a material inducement for each Holder to enter into this
Agreement, the Company expressly acknowledges and agrees that (i) no due
diligence or other investigation or inquiry conducted by the Holder, any of its
advisors or any of its representatives shall affect the Holder’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement and (ii)
unless a provision of this Agreement, including specifically representations and
warranties incorporated by reference into Section 6(g) hereof from the SPA, is
expressly preceded by the phrase “except as disclosed in the SEC Documents,”
nothing contained in any of the SEC Documents shall affect a Holder’s right to
rely on, or shall modify or qualify in any manner or be an exception to any of,
the Company’s representations and warranties contained in this Agreement.
 
(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day (as defined in the May 2013 SPA)
after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses and facsimile numbers for such communications shall be as follows.
 
If to the Holders at the last address on record with the Company:
 
If to the Company at:
 
745 Route 202-206, Suite 303
Bridgewater, New Jersey 08807
Attention:   Chief Executive Officer
Phone: 908-517-9500
Fax:           908-429-4307
with a copy to:


Alexander M. Donaldson, Esq.
Wyrick Robbins Yates & Ponton, LLP
4101 Lake Boone Trail
Suite 300
Raleigh, North Carolina 27607
Phone:  919-781-4000
Fax:           919-781-4865
 
 
5

--------------------------------------------------------------------------------

 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
 
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns, including any assignee of any of the Exchange Shares. The Company shall
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of each Holder. Provided a Holder provides the Company
with written notice thereof, a Holder may assign some or all of its rights
hereunder in connection with any transfer of any of its Exchange Warrants
without the consent of the Company, in which event such assignee shall be deemed
to be a holder hereunder with respect to such assigned rights, provided such
assignment is in compliance with applicable securities laws.
 
(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and permitted
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(i) Survival. The representations, warranties, agreements and covenants shall
survive the Effective Date.
 
(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.  No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.
 
(l) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder under this Agreement are several and not joint with the obligations
of any other Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder under this Agreement. 
Nothing contained herein or in the May 2013 SPA, the October 2013 SPA or in any
other Transaction Document, and no action taken by any Holder pursuant hereto or
thereto, shall be deemed to constitute the Holders as, and the Company
acknowledges that the Holders do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Holders are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by the
Subscription Agreement, the Placement Agreement or the Transaction Documents,
and the Company acknowledges that the Holders are not acting in concert or as a
group, and the Company shall not assert any such claim, with respect to such
obligations or the transactions contemplated by the Subscription Agreement, the
Placement Agreement or the Transaction Documents. The decision of each Holder to
enter into this Agreement and to effectuate the transactions contemplated by
this Agreement has been made by such Holder independently of any other
Holder.  Each Holder acknowledges that no other Holder has acted as agent for
such Holder in connection with such Holder making its decision to enter into
this Agreement or effectuating the transactions contemplated hereby and
hereunder and that no other Holder will be acting as agent of such Holder in
connection with monitoring such Holder’s investment in the Securities or
enforcing its rights under the Subscription Agreement, the Placement Agreement
or the Transaction Documents.  The Company and each Holder confirms that each
Holder has independently participated with the Company in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors.   Each Holder shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of any other Transaction Document, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.  The use of a single agreement to effectuate the
transactions contemplated herein and hereby was solely in the control of the
Company, not the action or decision of any Holder, and was done solely for the
convenience of the Company and not because it was required or requested to do so
by any Holder.  It is expressly understood and agreed that each provision
contained in this Agreement and in each of the Subscription Agreement, the
Placement Agreement and the Transaction Documents is between the Company and a
Holder, solely, and not between the Company and the Holders collectively and not
between and among the Holders.
 
[The next pages are the signature page]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Consent and Exchange
Agreement as of the date first written above.




COMPANY:                                                                CORMEDIX
INC.
 
By:  /s/ Randy Milby                            
Name:  Randy
Milby                                                                           
Title:    Chief Executive
Officer                                                                

 
HOLDER:                                                               
By:                                                                
Name:                                                                
Title:                                                                
 
 
7

--------------------------------------------------------------------------------